Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Partial authorization for this examiner’s amendment was given in an interview with Brian M. Rothery, Reg. No. 35,340, on May 12, 2022.
The application has been amended as follows: 
In the clean specification submitted on May 9, 2022, in paragraph [0035], line 7, replace “instructions, e.g. itags, are” with --instructions are--.
In claim 4, line 2, insert --to be recovered-- before “is”.
In claim 4, lines 2-3, replace “one or more history buffer recovery ports” with
--the correct history buffer recovery port--.  This amendment was not authorized by applicant but was deemed necessary subsequent to the interview since each history buffer entry to be recovered is not sent to one or more ports, but to a correct port (per claim 1).
In claim 19, last line, insert --to be recovered-- before “is”.
In claim 19, last line, replace “recovery ports of the history buffer” with --the specific history buffer recovery port--.  This amendment was not authorized by applicant but was deemed necessary subsequent to the interview since each history buffer entry to be recovered is not sent to multiple ports, but to a specific port (per claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183